      Case 2:21-cr-00239-DSF Document 4 Filed 05/18/21 Page 1 of 3 Page ID #:14

                                                                   05/18/2021
1    TRACY L. WILKISON                                                 HC

     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     J. JAMARI BUXTON (Cal. Bar No. Pending)
4    Assistant United States Attorney
     Public Corruption and Civil Rights Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-3519
7         Facsimile: (213) 894-0141
          E-mail:    jamari.buxton@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               CR   2:21-cr-00239-DSF

13             Plaintiff,                    GOVERNMENT’S EX PARTE APPLICATION
                                             FOR ORDER SEALING INDICTMENT AND
14                   v.                      RELATED DOCUMENTS; DECLARATION OF
                                             J. JAMARI BUXTON
15   MARLON MOODY and
     BRIAN BENSON,                           (UNDER SEAL)
16
               Defendants.
17

18

19        The government hereby applies ex parte for an order that the
20   indictment and any related documents in the above-titled case (except
21   the arrest warrants for the charged defendants) be kept under seal
22   until the government files a “Report Commencing Criminal Action” in
23   this matter.
24   //
25   //
26   //
27   //
28
      Case 2:21-cr-00239-DSF Document 4 Filed 05/18/21 Page 2 of 3 Page ID #:15



1         This ex parte application is made pursuant to Federal Rule of

2    Criminal Procedure 6(e)(4) and is based on the attached declaration

3    of J. Jamari Buxton.

4    Dated: May 18, 2021                  Respectfully submitted,

5                                         TRACY L. WILKISON
                                          Acting United States Attorney
6
                                          BRANDON D. FOX
7                                         Assistant United States Attorney
                                          Chief, Criminal Division
8

9
                                          J. Jamari Buxton
10                                        Assistant United States Attorney

11                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
      Case 2:21-cr-00239-DSF Document 4 Filed 05/18/21 Page 3 of 3 Page ID #:16



1                         DECLARATION OF J. JAMARI BUXTON
2         I, J. Jamari Buxton, declare as follows:

3         1.     I am an Assistant United States Attorney in the United

4    States Attorney’s Office for the Central District of California.             I

5    represent the government in the prosecution of United States v.

6    Marlon Moody and Brian Benson, the indictment in which is being

7    presented to a federal grand jury in the Central District of

8    California on May 18, 2021.

9         2.     Defendants have not been taken into custody on the charges

10   contained in the indictment and have not been informed that they are

11   being named as defendants in the indictment to be presented to the

12   grand jury on May 18, 2021.      The likelihood of apprehending one or

13   more of the charged defendants might jeopardized if the indictment in

14   this case were made publicly available before defendants are taken

15   into custody on the indictment.

16        3.     Accordingly, the government requests that the indictment

17   and sealed documents in this case (except the arrest warrants) be

18   sealed and remain so until one of the defendants is taken into

19   custody on the charges contained in the indictment and the government

20   files a “Report Commencing Criminal Action” in this matter.

21        4.     I declare under penalty of perjury under the laws of the

22   United States of America that the foregoing is true and correct and

23   that this declaration is executed at Los Angeles, California, on May

24   18, 2021.

25

26                                              J. JAMARI BUXTON
27

28

                                            1
